Citation Nr: 0407049
Decision Date: 03/17/04	Archive Date: 05/14/04

Citation Nr: 0407048	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-17560	)	DATE MAR 17 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a combined 30 percent rating 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1981.

This case came to the Board of Veterans' Appeals (Board) in 
part from a December 1994 RO decision that increased the 
rating for a right shoulder disability from 0 percent to 10 
percent.  The veteran appealed for a higher rating.  The 
Board remanded the case to the RO in August 1998.  In 
February 1999, the RO increased the right shoulder disability 
rating to 20 percent.  These right shoulder ratings by the RO 
were based on a neurological diagnostic code.  In an April 
2002 decision, the RO separately established service 
connection and a 10 percent rating for right shoulder 
arthritis.  Combining the 20 percent rating under the 
neurological code with the 10 percent rating for arthritis 
resulted in a combined right shoulder disability rating of 30 
percent.  

In a July 30, 2003 decision, the Board denied an increase in 
the combined 30 percent rating for the right shoulder 
disability.

By a September 2003 letter from the veteran (received by the 
Board in October 2003), with supplemental written argument by 
his representative in November 2003, it was requested that 
the July 2003 Board decision be reconsidered.  In support of 
the reconsideration motion, the veteran and his 
representative noted that the July 2003 Board decision had 
failed to consider a May 2003 VA compensation examination of 
the right shoulder condition.  A copy of the May 2003 VA 
examination was not in the claims folder at the time of the 
July 2003 Board decision, but it has since been obtained.  
(Several recent VA treatment records have also been obtained, 
although these mostly post-date the July 2003 Board 
decision.)  

As pointed out in a February 2004 Board letter to the 
veteran, his reconsideration motion is moot with respect to 
the issue of entitlement to an increase in a combined 30 
percent rating for a right shoulder disability, as the Board 
has decided to vacate its July 2003 decision as to this 
issue, and the Board will be entering a new decision on this 
issue.

The purpose of the instant Board decision is to vacate the 
July 2003 Board decision as to the issue of entitlement to an 
increase in a combined 30 percent rating for a right shoulder 
disability.  A new Board decision will be issued which 
addresses, on a de novo basis, the issue of entitlement to an 
increase in a combined 30 percent rating for a right shoulder 
disability.

[The Board notes that its July 30, 2003 decision also denied 
a claim that there was clear and unmistakable error (CUE) in 
an October 1986 RO rating decision which reduced the rating 
for a right shoulder disability from 20 percent to 0 percent.  
In February 2004, the Board denied the veteran's motion to 
have the July 2003 Board decision reconsidered as to this CUE 
issue.  The Board's July 2003 decision on the CUE issue 
remains in effect and is not affected by the instant Board 
decision.]


FINDINGS OF FACT

A July 30, 2003 Board decision denied an increase in a 
combined 30 percent rating for a right shoulder disability.  
However, such Board decision did not provide the veteran with 
full due process as to this issue, as the Board did not 
consider all medical records in constructive possession of 
the VA (such records were not in the claims folder at the 
time of the Board decision).


CONCLUSION OF LAW

As the July 30, 2003 Board decision did not accord the 
veteran full due process, with regard to the issue of 
entitlement to an increase in a combined 30 percent rating 
for a right shoulder disability, such Board decision must be 
vacated as to this issue.  38 C.F.R. § 20.904(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, at the time of the July 30, 2003 Board 
decision, additional VA medical records existed (particularly 
a May 2003 examination) which were pertinent to the claim for 
an increase in a combined 30 percent rating for a right 
shoulder disability.  Although these VA medical records were 
not actually in the claims folder, they were in constructive 
possession of the VA and should have been considered by the 
Board.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Failure of 
the Board to consider such records deprived the veteran of 
due process.

Inasmuch as the July 2003 Board decision deprived the veteran 
of due process as to the issue of entitlement to an increase 
in a combined 30 percent rating for a right shoulder 
disability, by failing to consider all VA medical records 
constructively on file, the July 2003 Board decision will be 
vacated as to this particular issue.  38 C.F.R. § 20.904(a).  
The Board will be entering a new decision on this issue, and 
such will replace the vacated July 2003 Board decision on 
this issue.  


ORDER

The July 30, 2003 Board decision, with respect to the issue 
of entitlement to an increase in a combined 30 percent rating 
for a right shoulder disability, is vacated.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



Citation Nr: 0318277	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  95-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in a combined 30 percent 
rating for a right shoulder disability.

2.  Whether an October 1986 RO rating decision that reduced 
the rating for a right shoulder disability from 20 percent to 
0 percent was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) in part from a December 1994 RO decision that 
increased the rating for a right shoulder disability from 0 
percent to 10 percent.  The veteran appealed for a higher 
rating.  He testified at an RO hearing in October 1995, and 
at a Board hearing in June 1998.  In August 1998, the Board 
remanded the matter.  In February 1999, the RO increased the 
right shoulder disability rating to 20 percent.  These right 
shoulder ratings by the RO were based on a neurological 
diagnostic code.  The veteran testified at another RO hearing 
in September 1999.  In an April 2002 decision, the RO 
separately established service connection and a 10 percent 
rating for right shoulder arthritis.  Combining the 20 
percent rating under the neurological code with the 10 
percent rating for arthritis resulted in a combined right 
shoulder disability rating of 30 percent.  The veteran 
continues to appeal for a higher rating for the right 
shoulder condition.  During the course of the appeal the 
veteran has also been assigned temporary total convalescent 
ratings based on right shoulder surgeries.

The appeal also arises from a December 1998 RO decision that 
found that there was no clear and unmistakable error (CUE) in 
an October 1986 RO rating decision that reduced the rating 
for the right shoulder disability from 20 percent to 0 
percent. 






FINDINGS OF FACT

1.  The RO has assigned separate ratings for the veteran's 
current right shoulder disability, consisting of a 20 percent 
rating for neurological impairment and a 10 percent rating 
for arthritis (the combined right shoulder rating is 30 
percent).

2.  During the period of the current appeal for an increased 
rating for the right shoulder disability, except for periods 
of temporary total convalescent ratings based on surgeries, 
the veteran's right shoulder condition has been productive of 
no more than severe incomplete paralysis of a portion of the 
long thoracic nerve, and there is also right shoulder 
arthritis.  The right shoulder disorder has resulted in 
limitation of motion of the right arm to about the shoulder 
level.

3.  Based on the evidence of record and law as then in 
effect, the October 1986 RO decision was not undebatably 
erroneous in reducing the rating for a right shoulder 
disability from 20 percent to 0 percent


CONCLUSIONS OF LAW

1.  The criteria for a current combined right shoulder 
disability rating in excess of 30 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.14, § 4.25, 
§ 4.71a, Diagnostic Codes 5003, 5010, 5201, § 4.124a, 
Diagnostic Code 8519 (2002).

2.  There was no CUE in the October 1986 RO decision that 
reduced the rating for a right shoulder disability from 20 
percent to 0 percent.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from May 1981 
to September 1981.  Service medical records show he was 
treated for a right shoulder disorder.  A service medical 
board described the condition as palsy of the right long 
thoracic nerve of undetermined etiology.  A service physical 
evaluation board found that he had severe incomplete 
paralysis of the right long thoracic nerve which was 20 
percent disabling.  He was discharged from service, with 
severance pay, due to this condition.  Records show that the 
veteran is right-handed.  

On VA examination in April 1982, the veteran complained of 
some pain and weakness in the right arm and shoulder.  He had 
full function of the cervical spine with normal motion, 
albeit with some stiffness at the extremes.  Especially on 
forward flexion, there was definite moderate winging of the 
right scapula with pain about the right shoulder girdle and 
scapula area.  He had essentially full function of the right 
shoulder but he had rather marked discomfort in the last 20 
to 30 degrees of motion as he went overhead from 0 to 180 
degrees on the right.  Abduction to the horizontal was good, 
and he had good internal and external rotation.  Grip was 
good on each side.  There was some right shoulder girdle 
muscle atrophy.  Deep tendon reflexes and sensations were 
normal.  The examiner stated that the veteran had some 
paralysis of the right long thoracic nerve with rather marked 
winging of the right scapula when he pushed away from the 
wall, which was especially noticeable and painful.  Except 
for bursal calcification, the right shoulder X-ray was 
otherwise unremarkable.  

In June 1982, the RO awarded service connection and a 20 
percent rating for partial paralysis of the right long 
thoracic nerve, effective from September 4, 1981 (day after 
service discharge).

On VA neurological examination in September 1984, the veteran 
complained of right upper extremity symptoms.  He had normal 
muscles except for an absent serratus anterior muscle.  Range 
of motion of the right shoulder was full; he could raise his 
arms fully over his head, and there was minimal functional 
disability from the absent muscle.  The latissimus dorsi 
muscle was fully functional.  There was a vague decrease in 
pinprick perception over the right arm on sensory 
examination.  Tendon reflexes were equal and active; no 
pathologic reflexes were obtained.  The diagnosis was 
peripheral neuropathy secondary to an injury of the right 
long thoracic nerve resulting in weakness of the right 
serratus anterior muscle.    

In October 1984, the RO continued the 20 percent rating for 
the right shoulder disability.

In August 1986, the veteran underwent a VA neurologic 
examination.  He reported he changed jobs to avoid lifting 
and having to work with his hands over his head.  Examination 
revealed weakness in the right serratus anterior muscle, and 
no weakness in the right latissimus dorsi muscle.  Range of 
motion of the arms was full; he could raise both hands over 
his head.  The impression was mild peripheral neuropathy to 
the nerve branch supplying the right serratus anterior 
muscle.  The examiner commented that there had been no 
significant change in the 2 years since the last examination.  
The degree of impairment was deemed minimal.

In an October 1986 rating decision, the RO reduced the rating 
for the right shoulder disability (which it described as mild 
peripheral neuropathy of the nerve branch supplying the right 
serratus anterior muscle) from 20 percent to 0 percent, 
effective January 1, 1987.  The RO then provided the veteran 
with notice of the proposed reduction and an opportunity to 
respond, but he did not respond.  The veteran did not appeal 
this determination.

On June 20, 1994, the veteran filed a claim for an increased 
rating for the right shoulder disability.

A private treating orthopedic doctor wrote in July 1994 that 
the veteran had impingement of his right shoulder rotator 
cuff.  (The doctor also decribed a right wrist disability 
with fusion.)

In December 1994, the RO increased the right shoulder 
disability rating to 10 percent (under a neurological code), 
effective with the June 20, 1994 increased rating claim.  

On VA examination in May 1995, the veteran stated that he 
could not raise his arms above his head or put his hand 
behind his back without pain.  He described difficulty 
sleeping on his back or on his right side.  Neurological 
examination confirmed crepitus in the right shoulder on 
motion testing.  With elevation above 90 degrees, he had 
significant pain, and he had pain on internal rotation and on 
adduction.  The only neurological abnormality was the atrophy 
of the serratus muscle on the right and the winging of the 
right scapula; the latissimus dorsi muscle was normal.  The 
impression was injury to the right long thoracic nerve 
resulting in a right-sided winged scapula; there was no other 
evidence of peripheral neuropathy.  

A June 1995 VA X-ray showed minimal degenerative change in 
the acromioclavicular joint.  On VA evaluation in July 1995, 
he had shoulder flexion to 123 degrees, extension to 63 
degrees, abduction to 105 degrees, external rotation to 83 
degrees, and internal rotation to 49 degrees.  In August 
1995, he had shoulder flexion from 0 to 105 degrees, 
extension from 0 to 70 degrees, abduction from 0 to 100 
degrees, external rotation from 0 to 45 degrees, and internal 
rotation from 0 to 47 degrees; he had weakened grip on the 
right.  It was noted that he had made improvement in active 
range of motion and grip strength since initial assessment.  

The veteran testified at an RO hearing in October 1995 that 
he had no improvement in his right shoulder condition and 
that he had pain and limitation of motion.  

In March 1996, he underwent right shoulder surgery consisting 
of an open subacromial decompression due to impingement of 
the right shoulder.  X-rays showed minimal degenerative 
arthritic change of the right shoulder.  

According to an April 1996 VA doctor's note, the veteran 
would be unable to lift anything over 20 pounds over chest 
level for at least 4 to 5 months; after that, he would be 
able to return to unrestricted activity.

In April 1996, based on right shoulder surgery, the RO 
awarded a temporary total convalescent rating under 38 C.F.R. 
§ 4.30 from March 6, 1996.  In a May 1996 decision, the RO 
extended the temporary total convalescent rating through June 
30, 1996.  

According to medical records, after the right shoulder 
surgery, throughout 1996, the veteran reportedly had full or 
nearly full range of motion.  By February 1997, motion was 
described as full, and his surgical incision had healed.  A 
February 1997 X-ray showed mild degenerative arthritic change 
about the glenoid and acromioclavicular joints.  A February 
1997 MRI showed degenerative change of the acromioclavicular 
joint.  According to a June 1997 progress note, he had nearly 
normal right shoulder range of motion; he had increased pain 
with abduction over 110 degrees and with forward flexion 
above 140 degrees.  

The veteran testified at a Board hearing in June 1998.  He 
claimed a rating higher than 10 percent should be assigned 
for his right shoulder condition, and he described his 
symptoms.   He also stated that his right shoulder disability 
had not improved in 1986 at the time of the earlier reduction 
in the rating from 20 percent to 0 percent.  

On treatment in August 1998, the veteran was noted to have 
right shoulder restricted motion, particularly abduction and 
elevation.

On VA examination in September 1998, the veteran reported 
minimal improvement in the right shoulder since March 1996 
surgery.  He reported he had pain on motion of the right 
shoulder and could lift approximately 25 pounds.  He said he 
had trouble sleeping secondary to shoulder pain.  He had pain 
to palpation at the acromioclavicular joint of the right 
shoulder and a well-healed acromioplasty scar.  Impingement 
signs were positive; positive cross-arm abduction was 
consistent with possible acromioclavicular joint pathology.  
He could actively abduct to 85 degrees and forward flex to 85 
degrees.  He could externally rotate so that his arm touched 
the back of his head, and he could internally rotate so that 
his arm could touch L2 of the lumbar spine.  He had obvious 
winging of the right scapula with active motion in the right 
shoulder.  Passive motion beyond his active range caused pain 
in the shoulder joint.  The assessment was right shoulder 
pain with paralysis of the long thoracic nerve.  The examiner 
commented that there was significant impairment from the 
right shoulder condition.  It was noted the veteran reported 
constant pain, difficulty sleeping, and weakness of the 
shoulder abductors most likely secondary to shoulder pain.  
The pain reportedly worsened with use during the day and 
significantly flared with activity and motion in the 
shoulder.  He did not have dislocations, subluxations, or 
ankylosis, but he had significant limitation of motion due to 
pain.  There was a likely association with his shoulder 
weakness from the long thoracic nerve palsy.  The examiner 
summarized that he had a moderate severe right shoulder 
impairment.  X-rays showed minimal degenerative joint disease 
of the glenohumeral and acromioclavicular joints.  

On VA neurological examination in September 1998, the 
examining doctor noted that he had conducted two VA 
examinations in the 1980s.  He stated there was injury to the 
portion of the long thoracic nerve which innervated the 
serratus anterior muscle, and as a result such muscle was not 
working and there was winging of the scapula.  It was noted 
this was not a new finding and there had been no changes in 
the neurologic abnormalities since prior examination.  The 
examiner reported that while the veteran had winging of the 
scapula as a result of failure of function of the right 
serratus anterior muscle (due to injury of a branch of the 
long thoracic nerve which innervated that muscle), the long 
thoracic nerve was working as reflected by the fact that the 
latissimus dorsi muscle continues to work.  The doctor said 
the veteran was unable to abduct his right shoulder beyond 90 
degrees, but otherwise there was no impairment in function of 
the right shoulder and upper extremity muscles below 90 
degrees of abduction.  Muscle strength and tendon reflexes 
were normal.

VA outpatient records from 1999 reflect various complaints 
including right shoulder pain.  

In February 1999, the RO increased the rating for the right 
shoulder disability to 20 percent, under a neurological 
diagnostic code.

In September 1999, a private treating doctor wrote that the 
veteran had some pain and could not lift more than 10 to 15 
pounds for extended periods of time due to right clavicle 
surgery and winging of the scapula.

The veteran testified at another RO hearing in September 
1999.  He said he felt pain when he tried to raise his right 
shoulder past 45 degrees.  He stated that he had weakness and 
numbness of the right arm as well.  He also contended that 
his right shoulder disability had not improved in 1986 and 
that the condition was at least the same now as it had been 
since the initial award of service connection.  He stated 
that the right shoulder had affected his ability to work.

According to VA outpatient records from 2000 and later, the 
veteran was seen for multiple ailments including right 
shoulder symptoms.  On treatment in February 2000, he had 
limited right shoulder motion, unequal hand grips, asymmetry 
of shoulder structures, hollows in the rounding contour, a 
winged right scapula, and poor resistance to opposition.  In 
August 2000, he had positive cross-arm adduction, positive 
impingement signs, and diffuse right shoulder pain.  He could 
abduct to 90 degrees actively, externally rotate to 40 
degrees symmetrically, and internally rotate to the lumbar-
thoracic junction symmetrically.  Forward flexion was limited 
on the right to 90 degrees actively.  He was tender to 
palpation over the anterolateral shoulder and 
acromioclavicular joint.  He had scapular winging with long 
thoracic nerve palsy.  After medication was injected into the 
right shoulder, he could abduct the arm to 130 degrees.  The 
impression was scapular instability with persistent shoulder 
pain, status post subacromial decompression in 1996.  The 
treating doctor did not know if the veteran's bursal 
inflammation and partial cuff tear were secondary to 
persistent dynamic impingement secondary to scapular 
instability or whether they were due to native or intrinsic 
subacromial problems.  

Medical treatment records from April 2001 note that he 
apparently did not receive benefit from medications.  He had 
right shoulder point tenderness in the acromion area.  Right 
shoulder motion was very limited and he had weakness in his 
arm.  He could not lift his arm above 45 degrees; he had 
positive internal and external rotation bilaterally.  
Handgrip was unequal, with the left being greater than the 
right.  In May 2001, with encouragement he was able to move 
the right shoulder in a near normal manner, but he complained 
of pain with abduction above 100 degrees and forward flexion 
above 120 degrees.  He had markedly positive impingement 
sign, and he had some winging of the scapula on the right.  
In August 2001, he had essentially full passive range of 
motion, but there was pain for any forward flexion above 120 
degrees and for any abduction above 100 degrees; there also 
was mild scapular winging on the right.  X-rays revealed 
acromioclavicular arthrosis.  The impression was persistent 
pain, status post subacromial decompression.  An injection of 
medication was given, and possible future surgery was 
discussed.

In April 2002, the RO established separate service connection 
and a 10 percent rating for right shoulder arthritis.  This 
was in addition to the previous 20 percent for the right 
shoulder condition under a neurological code.  The combined 
rating for the right shoulder disorder is 30 percent.

Because of recurrent impingement disease and symptoms of 
acromioclavicular arthritis, the veteran underwent right 
shoulder surgery (right open subacromial decompression and 
distal clavicle excision) in April 2002.  

Follow-up treatment records note that the veteran appeared to 
move the shoulder very well.  After 19 treatments for motion 
and strengthening, he reported less pain by July 2002.  He 
had near normal range of motion of the right shoulder; active 
motion consisted of flexion to 170 degrees, abduction to 150 
degrees, external rotation to 75 degrees, and internal 
rotation to 70 degrees.  Strength was excellent, and 
impingement sign was negative.  He was told he could return 
to work in mid-July 2002; he was urged to be cautious and to 
attempt to use the right shoulder normally.

In April 2002, the RO awarded a temporary total convalescent 
rating based on right shoulder surgery from April 17, 2002.  
In a July 2002 decision, the RO extended the temporary total 
convalescent rating through July 31, 2002.  

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, and supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical records have been obtained, and VA examinations have 
been given.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

1.  Increase in combined 30 percent rating for a right 
shoulder disability

When the veteran filed the current increased rating claim in 
1994, his right shoulder disability was rated 0 percent.  
Since then, the RO has assigned temporary total convalescent 
ratings (38 C.F.R. § 4.30) based on right shoulder surgeries 
in 1996 and 2002.  The RO has also increased the basic rating 
for the right shoulder condition to a combined rating of 30 
percent; this is the result of a 20 percent rating under a 
neurological code, plus a separate 10 percent rating for 
arthritis.  38 C.F.R. § 4.25 (combined ratings table).  

In assigning the separate rating for arthritis of the right 
shoulder (apart from the neurological rating), the RO noted 
that VA General Counsel's opinions permitted separate ratings 
for knee instability and for knee arthritis with limitation 
of motion (see VAOPGCPREC 9-98 and 23-97), and the RO 
reasoned that separate ratings under neurological and 
arthritis diagnostic codes for a shoulder presented a similar 
situation and would not violate the rule of 38 C.F.R. § 4.14 
against "pyramiding" ratings.  The pyramiding rule 
essentially prohibits duplicate ratings for the same 
functional impairment by using different diagnostic codes.  
The Board will not disturb the RO's assigned dual ratings in 
the present case, even though it appears that such ratings 
for the right shoulder condition may violate the rule against 
pyramiding; both the neurological code and arthritis code 
primarily concern the degree of functional impairment in 
moving the shoulder.  

In any event, the Board agrees with the RO that the overall 
impairment from the right shoulder condition is no worse than 
reflected in the current combined 30 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is right-handed, and his right shoulder 
disability affects his major upper extremity.  

Incomplete paralysis of the long thoracic nerve of the major 
upper extremity is rated 0 percent when mild, 10 percent when 
moderate, and 20 percent when severe.   A 30 percent rating 
is warranted for complete paralysis of this nerve of the 
major upper extremity, with inability to raise the arm above 
shoulder level and winged scapula deformity.  A note provides 
that this neurologic rating is not to be combined with lost 
motion above shoulder level.  38 C.F.R. § 4.124a; Diagnostic 
Code 8519.

Arthritis confirmed by X-ray study is rated based on 
limitation of motion of the affected joint, using the 
appropriate limitation of motion code.  When there is 
arthritis and at least some limitation of motion (but the 
limited motion would be noncompensable under a limitation of 
motion code), a 10 percent rating may be assigned for each 
major affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 (degenerative arthritis) and 5010 (traumatic arthritis).

As to the major arm, limitation of motion is rated 20 percent 
when limited to the shoulder level; it is rated 30 percent 
when limited to midway between the side and shoulder level; 
and it is rated 40 percent when limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Since the veteran filed his current increased rating claim, 
manifestations of the right shoulder disability have 
obviously fluctuated.  He has had two right shoulder 
operations, for which he has been given temporary total 
convalescent ratings.  Medical records from outside such 
periods of temporary incapacitation show that he has 
generally been able to raise the right arm to the shoulder 
level (and at times much higher).  Medical records note that 
the long thoracic nerve is intact and it generally functions 
normally, except for a damaged branch of that nerve which is 
supposed to innervate the serratus anterior muscle.  This 
nerve damage results in restricted motion of the shoulder 
(although arthritis of the joint is also a contributing 
factor in the limited motion).  Following the last shoulder 
surgery in 2002, the veteran obtained significant relief and 
was able to raise his arm well above the shoulder level.

If the right shoulder disability is rated under the codes for 
arthritis with limitation of motion, it would not be rated 
more than 20 percent.  Even when the effect of pain is 
considered, motion is possible to at least the shoulder 
level.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  If the condition is alternatively rated 
under the cited neurological code (which also contemplates 
limitation of motion), no more than a 20 percent rating would 
be assigned based on severe incomplete paralysis; complete 
paralysis of the nerve is not shown.  As noted, the RO has 
used a different rating method resulting in a combined rating 
of 30 percent.  The Board finds that by whatever rating 
method is used, the overall right shoulder disability is no 
more than 30 percent.  

The preponderance of the evidence is against the claim for a 
combined right shoulder disability rating in excess of 30 
percent.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

2.  CUE in October 1986 RO decision

The veteran also argues that there was clear and unmistakable 
error (CUE) in the unappealed October 1986 RO rating 
decisions that reduced a prior rating for the right shoulder 
disability from 20 percent to 0 percent.

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  See, e.g., 
Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999), 15 Vet. App. 302 (2001); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  

The file shows that when the RO reduced the right shoulder 
disability rating from 20 percent to 0 percent in 1986, it 
complied with the procedures of 38 C.F.R. § 3.105(e), giving 
the veteran an opportunity to submit additional evidence and 
properly assigning the effective date for the proposed 
reduction.  

The 20 percent rating had been in effect for more than 5 
years, thus implicating the provisions of 38 C.F.R. § 3.344.  
The RO complied with the provisions of 38 C.F.R. § 3.344.  
That regulation requires a review of the entire record of 
examinations and medical-industrial history to ascertain 
whether the recent examination is complete; examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction; ratings for diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated; and although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344; see Brown v. Brown, 5 Vet. App. 413 
(1993).

The veteran argues that the 1986 VA examination that was the 
basis for the proposed reduction was not as thorough as the 
examinations upon which the 20 percent rating for the right 
shoulder disability had been based.  An allegation that there 
was a failure in the duty to assist cannot serve as a basis 
for a claim of CUE.  Caffrey, supra.  Moreover, the 1986 VA 
examination was as full and complete as earlier examinations.  
The examination found only mild peripheral neuropathy and 
noted that the impairment was minimal.  Such findings could 
reasonably support a 0 percent rating under the neurological 
code.  

In light of all the evidence then of record, the October 1986 
RO decision to reduce the right shoulder disability rating 
was within the bounds of sound judgmental discretion.  The 
veteran has not demonstrated undebatable error in the October 
1986 RO decision to reduce the rating from 20 percent to 0 
percent.  Under these circumstances, the Board finds there 
was no CUE in the October 1986 RO rating reduction.


ORDER

An increase in a current combined 30 percent rating for a 
right shoulder disability is denied.

The claim of CUE in an October 1986 RO decision, which 
reduced the rating for a right shoulder disability from 20 
percent to 0 percent, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

